DETAILED ACTION
Status of the Claims
	Claims 3 and 10 are cancelled. Claims 16-20 are new. Claims 1-2, 4-9 and 11-20 are pending in this application. Claims 8-9 and 11-14 remain withdrawn. Claims 1-2, 4-7 and 15-20 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/JP2019/005817 filed on 02/18/2019, claims priority from the foreign application JP2018-032719 filed on 02/27/2018. 

Objections Withdrawn
The objection over claim 15 is withdrawn per Applicant’s correction of the claim making it an independent claim (as opposed to being dependent on a withdrawn claim). 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments and New Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In claim 1, Applicant incorporated the limitation “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%” from the now cancelled claim 3. Applicant added the same limitation to instant claim 15. Applicant also added new claims 16-20 as dependent claim to instant claim 15 which comprise limitations that were previously claimed under dependent claims for instant claim 1. 
Claims  1-2, 4-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun Liao (US 20140271792 A1, publication date: 09/18/2014, previously cited) (Hereinafter Liao).
Since the instant specification corresponds items (A), (B) and (C) to the same items as in the claims ((A) styrene-isoprene-styrene block copolymer; (B) terpene-based resin; and (C) alicyclic saturated hydrocarbon resin), the use of these letters is clearly to the same items and applicant utilizes them to more easily define contents as provided in claims 5, 6, 18 and 19.  
Regarding claim 1, Liao teaches “transdermal compositions comprising methylphenidate in a polymer matrix comprising a rubber-based pressure-sensitive adhesive are disclosed, such as a polymer matrix comprising styrene-isoprene-styrene or polyisobutylene polymers” (abstract). Liao also teaches that these transdermal compositions can be in the form of a patch (para 33). Liao also teaches that the composition comprising the polymer matrix comprises methylphenidate (claim 1), acrylic adhesive (claim 11) as a styrene isoprene-styrene block copolymer (para 109, claim 3) which is a rubber-based adhesive base, and a tackifying resin (claim 1) which comprises terpene resins (claim 9) and hydrogenated hydrocarbon resin (claim 10) as Arkon (para 109) which is an alicyclic saturated hydrocarbon resin (para 109). Liao also teaches that its embodiments further comprise a backing layer (para 17). It is interpreted such that Liao’s teaching of “a polymer matrix” is the “adhesive layer” claimed by the instant application since the polymer matrix being taught by Liao comprises methylphenidate, rubber-based polymer and tackifying agent(s) (para 6-9). Regarding the new limitation of “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%”, Liao teaches “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3) (adhesive layer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The instantly claimed range of 10-20 mass % is within the 10-60% range taught by Liao. 
Regarding claim 2, Liao teaches Kraton® D1111KT which is “a styrene isoprene-styrene block copolymer” (para 109) at 32.5% (formulation 6) and at 30% (formulation 7) (example 2, para 112). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). “%” refers to weight (para 42). 
Regarding claim 4, Liao teaches Arkon® P-100, a fully hydrogenated hydrocarbon resin (para 109) which is alicyclic, at 30% (example 1 para 110 formulation 1 and example 3 para 112 formulation 6), at 27.5 (example 2 para 111 formulations 4-5 and example 3 para 112 formulation 7). 
Regarding claim 5, as discussed above, Liao teaches specific concentrations for components (A) and (C). For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Considering formulation 7 for example, Liao teaches (A) at 30%, (C) at 27.5%. Since the (C) component is tackifying agent (claim 9), upon addition of a terpene resin which is taught in claim 9 as “wherein the tackifying agent is selected from the group consisting of… aliphatic hydrocarbon resins, … terpene resins, … and mixtures thereof” (claim 9), a person of ordinary skill in the art would achieve “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C). Liao also teaches a broader range for (A) as “from about 30% to about 80%” (para 8, para 13). Thus, the instant claimed range of 0.27 to 0.94 for (A)/(B+C) is within the range disclosed by Liao which is “from about 30% to about 80%” for (A) and “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C). 
Regarding claim 6, the teachings in the previous paragraph similarly apply to the instant claim. The instant claim limitation is “(B)/(A+B+C) is in the range of 0.10 to 0.31” relative to the total amount of the adhesive layer. For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Thus, instantly claimed range of 0.1 to 0.31 is within the range of 0.1 to 0.6 taught by Liao. 
Regarding claim 7, Liao teaches methylphenidate at 25% (example 1 para 110 formulations 1-3), at 27.5% (example 2 para 111 formulations 4-5 and example 3 para 112 formulations 6-7).  
	Regarding claim 15, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). As discussed above, Liao teaches all of the structural limitations of the instant invention. Liao teaches preparation of adhesive layer as “a polymer matrix” (claim 1) which comprises all of the adhesive layer components (claims 1, 3, and 9) and does not comprise a backing layer. As can be seen from examples 1-3, Liao teaches the (a) limitation of instant claim 8, by teaching methylphenidate, Kraton and Arkon together in the formulation. As discussed above, even though these embodiments do not comprise a terpene resin, claim 9 of Liao allows one to add it in. Thus, part (a) of instant claim 8 is met. Liao also teaches the composition to comprise a backing layer (para 17, para 89) as discussed above. Liao specifically teaches the embodiments (examples 1-3) to be prepared with a ScotchPak® 9732 backing (para 110) which is “a backing laminate” (para 109) which means Liao achieves “laminating the adhesive layer and a backing layer”. Regarding the new limitation of “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%”, Liao teaches “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3) (adhesive layer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The instantly claimed range of 10-20 mass % is within the 10-60% range taught by Liao.
	Regarding claim 16, Liao teaches Kraton® D1111KT which is “a styrene isoprene-styrene block copolymer” (para 109) at 32.5% (formulation 6) and at 30% (formulation 7) (example 2, para 112).
	Regarding claim 17, Liao teaches Arkon® P-100, a fully hydrogenated hydrocarbon resin (para 109) which is alicyclic, at 30% (example 1 para 110 formulation 1 and example 3 para 112 formulation 6), at 27.5 (example 2 para 111 formulations 4-5 and example 3 para 112 formulation 7).
	Regarding claim 18, as discussed above, Liao teaches specific concentrations for components (A) and (C). For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Considering formulation 7 for example, Liao teaches (A) at 30%, (C) at 27.5%. Since the (C) component is tackifying agent (claim 9), upon addition of a terpene resin which is taught in claim 9 as “wherein the tackifying agent is selected from the group consisting of… aliphatic hydrocarbon resins, … terpene resins, … and mixtures thereof” (claim 9), a person of ordinary skill in the art would achieve “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C). Liao also teaches a broader range for (A) as “from about 30% to about 80%” (para 8, para 13). Thus, the instant claimed range of 0.27 to 0.94 for (A)/(B+C) is within the range disclosed by Liao which is “from about 30% to about 80%” for (A) and “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C).
Regarding claim 19, the teachings in the previous paragraph similarly apply to the instant claim. The instant claim limitation is “(B)/(A+B+C) is in the range of 0.10 to 0.31” relative to the total amount of the adhesive layer. For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Thus, instantly claimed range of 0.1 to 0.31 is within the range of 0.1 to 0.6 taught by Liao.
Regarding claim 20, Liao teaches methylphenidate at 25% (example 1 formulations 1-2) and at 27.5% (example 2 formulations 4-5, example 3 formulations 6-7).  
It would have been obvious to one or ordinary skill in the art at the time of instant application to have modified the embodiments of Liao and achieve the instant invention. As discussed above, even though Liao doesn’t disclose specific embodiments that comprise terpene resins, Liao does guide one to incorporate it into the tackifying agent component. Claim 9 of Liao recites “wherein the tackifying agent is selected from the group consisting of… aliphatic hydrocarbon resins, … terpene resins, … and mixtures thereof” (claim 9), thus it is totally within the skill of an ordinary person in the art to include terpene resins and aliphatic hydrocarbon resins together in such composition with a reasonable expectation of success.

Modified Rejections – As Necessitated by Applicant’s Amendments and New Claims
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/975,827 (reference application) in view of Jun Liao (US 20140271792 A1, publication date: 09/18/2014, previously cited) (Hereinafter Liao). Although the claims at issue are not identical, they are not patentably distinct from each other.
In claims 1 and 15, Applicant incorporated the limitation “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%” from the now cancelled claim 3.  The previously cited reference of Liao in the prior art rejection taught percentages of tackifying resin that includes terpene based resins while the claims of ‘827 provide for terpene-based resins as an option of tackifying resin.  
Instant claim 1 is obviated by claims 1 and 5 of the reference application in view of Liao. The reference application claims do not teach “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%”. Liao teaches “from about 10% to about 40% tackifying agent” (para 14) based on the total amount of polymer matrix (para 3) (adhesive layer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The instantly claimed range of 10-20 mass % is within the 10-60% range taught by Liao. Liao provides for a backing with adhesive layer.
Instant claims 7 and 20 are obviated by claim 6 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the claims of the reference application in view of Liao and achieve the instant invention. The cited claims meet all of the structural limitations of the instant claims except the terpene resin concentration limitation. Liao provides compositions comprising methylphenidate that exhibit suitable physical and pharmacokinetic properties (para 5). Thus one would achieve the instant invention by modifying the claims of the reference application with the teachings of Liao with a reasonable expectation of successfully achieving a composition with suitable physical and pharmacokinetic properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments against the objections and rejections that are withdrawn are now moot. 
Applicant’s arguments filed on 06/30/2022 will now be addressed.
Regarding the 35 USC 103 rejection over claims 1-7 and 15 over Liao, Applicant argues the following:
“Liao merely discloses that the tackifying agent is selected from "the group consisting of ..., aliphatic hydrocarbon resins, ... terpene resins, ...and mixtures thereof." Liao does not disclose nor suggest that the composition indispensably comprises terpene resin, and that the combination of aliphatic hydrocarbon resins and terpene resins should be used as the tackifying agent, let alone that the composition comprises terpene resins in an amount of "10 to 20 mass%" in such combination.
Contrary to Liao, the patch of the present claimed invention comprises both terpene- based resin and alicyclic saturated hydrocarbon resin as essential components. The working examples of the present specification show that the patches of Examples 1 to 3, which comprise the terpene-based resin in an amount of "10 to 20 mass%" as claimed (Example 1: 11%, Example 2: 14%, Example 3: 20%), maintained good adhesive strength. In contrast, the patches of Comparative Examples 1 to 3, which comprise the terpene-based resin in an amount outside the claimed range of "10 to 20 mass%" (Comparative Example 1: 0%, Comparative Example 2: 8%, Comparative Example 3: 21%) could not maintain adhesive strength, even though the patch comprises the combination of the aliphatic hydrocarbon resins and terpene resins. In other words, an unexpectedly improved adhesive effect was obtained by combining the terpene-based resin in a specific amount and the alicyclic saturated hydrocarbon resin. 
Applicant submits that such an unexpected effect of terpene-based resin in an amount of 10 to 20 mass% combined with alicyclic saturated hydrocarbon resin cannot be predicted from Liao, in which the advantage of the terpene-based resin and the alicyclic saturated hydrocarbon resin are not taught, and the content of combining the terpene-based resin with the alicyclic saturated hydrocarbon resin are not considered.” 
This argument is acknowledged but not found persuasive. The data which the Applicant points at for evidence of criticality is not commensurate in scope with what is being claimed. The critical comparison is in regards to instant example 3 and instant comparative example 3. Table 1 of instant specification provides evidence of criticality for 20% terpene-resin component (example 3) over 21% terpene-resin component (comparative example 3). In order for this difference of 1% to be evidence of criticality for the results provided in table 2, the other variables of the experiments needed to be kept constant. While the amount of methylphenidate is 20% in both examples, the SIS component is 29% in example 3 and 24% in comparative example 3, the alicyclic saturated hydrocarbon resin is 29% in example 3 and 34% in comparative example 3, and finally the amount of liquid paraffin is 2% in example 3 and 1% in comparative example 3. It is not evident from the instant experimental results that the evidence of criticality is due to the 1% difference of terpene-resin and not due to the wider differences among the other components recited above. For this reason, the evidence of criticality that is being argued for the new limitation of “wherein the content of the terpene-based resin (B) relative to the total amount of the adhesive layer is 10 to 20 mass%” is not found to be convincing to overcome the rejection under Liao. In summary, while the Examiner appreciates Applicant’s explanation of the difference between the working examples and comparative examples in the instant specification in regards to the terpene resin concentrations, since the other components are varying, it is not clear if the unexpected results provided in table 2 are due to the terpene resin concentrations only. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/            Primary Examiner, Art Unit 1613